Citation Nr: 1011538	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  02-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected pleurisy and scarring with obliteration of 
the costophrenic angle, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1954 to 
March 1957.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

These matters were previously before the Board in November 
2006 and were remanded for further development.  They have 
now returned to the Board for further appellate 
consideration. 

In January 2010, VA received additional evidence with a 
written waiver from the Veteran's accredited representative. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for pleurisy.

2.  The Veteran has chronic obstructive pulmonary disease 
(COPD) for which he is not service-connected.

3.  During the entirety of the rating period on appeal, the 
Veteran's service-connected pleurisy has been manifested by 
complaints of pain and shortness of breath; objectively, the 
clinical evidence reveals that the Veteran's respiratory 
difficulties are less likely than not related to his service-
connected pleurisy, and more likely than not related to his 
non-service-connected COPD. 
4.  Pulmonary function testing study does not show that the 
Veteran's pleurisy and scarring with obliteration of the 
costophrenic angle has manifested an FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for pleurisy and scarring with obliteration of the 
costophrenic angle have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6845 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In VA correspondence to the Veteran dated in February 2008, 
the Veteran was informed of what evidence was required to 
substantiate the claim, of his and VA's respective duties for 
obtaining evidence, and of the criteria for award of a 
disability rating and effective date.  The Board observes the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which focuses on VCAA notice requirements in an 
increased rating case.  However, this case was recently 
overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
not prejudicial to the Veteran.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated after notice was provided to the 
Veteran.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), Social 
Security Administration records, and VA and private 
examination and treatment records.  Additionally, the claims 
file contains the statements of the Veteran in support of his 
claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a 
duty to obtain.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  VA 
Forms 21-4142, dated in January 2010, list two medical 
treatment facilities for which the Veteran avers that he 
received treatment for a hole in his retina, and for 
radiation for prostate cancer.  The Veteran is not service-
connected for either disability, and there is no evidence of 
record that either disability is related to his service-
connected pleurisy; therefore, the Board finds that remand to 
obtain any records from those facilities is not warranted.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

VA examinations with respect to the issue on appeal were 
obtained in March 2000, February 2005, and September 2008.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations and opinions are more than adequate, 
as they are predicated on a full review of the Veteran's 
claims file, to include medical records, physical 
examinations of the Veteran, to include diagnostic testing, 
and interviews with the Veteran.  The reports of the 
examination contain findings necessary to evaluate the 
disability under the applicable diagnostic code rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is service-connected for pleurisy and scarring 
with obliteration of the costophrenic angle, evaluated as 30 
percent disabling, effective from April 1999.  In a statement 
received in January 2001, the Veteran asserted that an 
increased evaluation was warranted.  As the Veteran's claim 
was received by VA in January 2001, the rating period on 
appeal is from January 2000, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The disability at issue is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 6845, which provides the 
following rating formula, in pertinent part:

A 100 percent evaluation for findings that show FEV-1 less 
than 40 percent of predicted value, or; the ratio of FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840- 
6845.  A review of the regulatory changes reveals that such 
changes which are pertinent to this claim are non-substantive 
in nature, and merely interpret already existing law.

The Veteran underwent a VA examination in March 2000.  The 
examination report reflects that the Veteran complained of 
moderate exertional dyspnea, but that he could climb a flight 
of stairs without too much difficulty.  He complained of 
right sided stabbing type chest pain, particularly in the 
morning on first arising with torsions or movement of his 
chest, but that it quickly subsides and he is not bothered 
with it during the day, nor does he have to take pain 
medication.  Upon clinical examination, the examiner found no 
dyspnea even with mild exertion, no orthopnea, no audible 
wheezing, and no prolongation of the expiratory phase.  The 
Veteran did not use CPAP, oxygen, microbial therapy, or 
steroids.  He used only an albuteral inhaler on an as needed 
basis, and was not currently requiring use of a nebulizer.  
Pulmonary function study showed FEVI at 66 percent of normal 
and the FEBI/FVC at 86 percent predicted.  The DLCO was 65 
percent of predicted.  It was concluded that there was 
minimal obstructive lung defect.  The diagnosis was multiple 
calcified granulomatous nodules with pleuritis/pleurisy, 
inactive and chronic with partial obliteration of the 
costophrenic angle and with mild obstructive lung defect of 
uncertain etiology.  Thus, the March 2000 VA examination 
report reflects that no more than a 30 percent evaluation is 
warranted under DC 6845.

Private medical records from M.M.C., dated in March 2001, 
indicate that the views of the chest reflected no pleural 
effusions. 

The Veteran underwent a VA examination in June 2001.  The 
Veteran complained of pain in the right costal margin area 
that "comes and goes" with no specific triggers identified.  
He also reported a shortness of breath with walking 1 to 2 
blocks, that he does not use stairs in his home, that he gets 
short of breath when he walks approximately seven stairs, and 
that he has some shortness of breath with sitting and no 
exertion.  There was no use of oxygen or inhalers every day.  
The examiner noted that the Veteran was followed regularly in 
the pulmonary clinic in April 2000, November 2000, and May 
2001, and that his multiple lung nodules remained stable 
throughout the time.  A CT of the chest reflected that no 
acute infiltrate, no pneumothorax, and no pleural effusion 
were seen.  The multiple calcified granulomas were stable 
since the last study.  The diagnosis was history of pleurisy 
with blunting of right costophrenic angle, stable compared to 
previous data.  The examiner noted that there was a severe 
obstructive lung defect, confirmed by the decrease in flow 
rate at peak flow and flow at 25 percent, at 50 percent, and 
at 75 percent of the flow volume curve.  The FEV-1-1 was 37.6 
percent of the predicted value, the FEV1/FVC was 44 percent, 
the DLCO-SB was 73.8 percent predicted.  However, the 
examiner's diagnosis was chronic obstructive pulmonary 
disease (COPD) with severe obstructive defect, more likely 
than not secondary to the Veteran's smoking history, history 
of bronchitis, and history of pneumonia, less likely than not 
secondary to diagnosis of pleurisy with blunting of right 
costophrenic angle, severe impact on functional ability.  The 
Veteran is not service-connected for COPD.  Thus, although 
the Veteran's FEV1 decreased since the March 2000, the 
evidence of record reflects that such a decrease was not 
related to the Veteran's service-connected disability.  In 
addition, the examiner noted that the multiple granulomas in 
the lungs were stable and far less likely than not secondary 
to the Veteran's service-connected disability, and more 
likely than not secondary to history of bronchitis and 
pneumonia.

Private medical records from M.M.C., dated in June 2003, 
indicate that views of the chest reflected calcified 
granulomata in the lungs, lungs mildly hyperinflated 
suggesting a component of underlying COPD.  No focal air 
space opacification was demonstrated.  There was no evidence 
of acute infiltrates.  There was minimal degree of 
atelectasis, right lung base laterally with minimal blunting 
of the right lateral costophrenic sulcus. 

Private medical records from M.M.C., dated in March 2004, 
indicate that views of the chest reflected old granulomatous 
disease, and some flattening of the hemidiaphragms consistent 
with COPD. 

The Veteran underwent a VA examination in February 2005.  The 
examiner noted that the Veteran had been last examined in 
November 2001 with his condition being unchanged and stable 
for multiple lung nodules.  A pulmonary function test 
indicated a "mild obstructive lung defect confirmed by an 
increased residual volume (RV) and an increased total lung 
capacity (TLC).  There was a mild decrease in diffusing 
capacity and an insignificant response to bronchodilator.  
The diagnosis was "history of pleurisy with blunting of 
right costophrenic angle, stable.  He was also diagnosed with 
pulmonary emphysema (COPD) with severe obstructive defect, an 
intermittent wheezing and severe functional limitation.  

A VA pulmonary consult record, dated in November 2005, 
reflects that the Veteran was referred for evaluation of an 
abnormal CT of the chest and pain on the right side of the 
chest.  The CT scan showed bilateral pulmonary nodules, most 
calcified.  The Veteran stated that the pain occurred mostly 
while in supine position, unchanged for the last two years, 
and that "Aleve" helps temporarily.  He also complained of 
dyspnea on exertion and on supine.  He stated that shortness 
of breath was better with albuterol.  Spirometry test results 
reflected a predicted FEV1/FVC predicted of 65%; however, the 
clinician noted that the Veteran was unable to produce 
acceptable and reproducible spirometry data.  
October 2007 VA medical records reflect that the Veteran 
complained of pain in his right lower breast area.  There was 
no shortness of breath, and no chest pain or palpitation when 
examined.

The Veteran underwent a VA examination in September 2008.  
The pulmonary function test, which was only suggestive of 
moderate obstructive changes, was deemed inconclusive as the 
Veteran was unable to blast out with any force, unable to 
trigger the machine, and unable to produce acceptable and 
reproducible spirometry data.  Radiographic views of the 
chest reflected hyperinflated lungs with no evidence of 
pulmonary infiltrate, pleural effusion, or pneumothorax.   
The diagnosis was pleurisy and scarring with obliteration of 
costophrenic angle, stable; there is no evidence that this 
condition has progressed.  The examiner also noted that the 
Veteran has COPD and that his current respiratory symptoms 
are more likely than not secondary to this non service 
connected disability, and less likely than not related to his 
service-connected condition.  

In sum, the March 2000 VA medical records reflect diagnostic 
test results of FEVI of 66 percent and FEBI/FVC of 86 
percent, which warrant no more than a 30 percent evaluation.  
The June 2001 VA medical records reflect no pleural effusion, 
a history of pleurisy which was then stable, and a severe 
obstructive defect which was more likely than not secondary 
to the Veteran's non service-connected disabilities.  The 
February 2005 VA medical records reflect a diagnosis of 
history of pleurisy which was stable.  The November 2005 VA 
unreliable spirometry results reflect a mild obstructive lung 
defect.  The September 2008 VA medical records reflect that 
the Veteran's current respiratory symptoms are more likely 
than not secondary to this non service connected disability, 
and less likely than not related to his service-connected 
condition.  The private medical records present no evidence 
of an increase in the Veteran's service-connected disability.

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 30 percent rating for pleurisy throughout the rating 
period on appeal, and that staged ratings are not warranted.  

The Board has considered whether the Veteran's claim for an 
increased rating for his pleurisy should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that the Veteran has been hospitalized for 
problems with his pleurisy, or that there has been marked 
interference with employment.  The record reflects that the 
Veteran's respiratory symptoms are related to his COPD and 
that he takes "Aleve" for his chest pain.  There is nothing 
in the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(2009).  

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against assignment of a 
higher schedular evaluation, or "staged rating," for the 
service-connected pleurisy at any time during the rating 
period on appeal. 


ORDER

Entitlement to an increased disability rating for service-
connected pleurisy, currently evaluated as 30 percent 
disabling is denied.


REMAND

The Veteran is service-connected for mood/anxiety disorder to 
include depression, rated at 30 percent from February 16, 
2005 to September 30, 2008; and as 50 percent disabling from 
September 30, 2008; pleurisy currently rated at 30 percent 
disabling, and tonsillitis rated as non-compensable.  His 
combined service-connected disability rating was 30 percent 
prior to February 16, 2005, 50 percent from February 16, 
2005, and 70 percent from September 30, 2008.

Thus, the Veteran did not meet the schedular criteria listed 
in 38 C.F.R. § 4.16(a) prior to September 30, 2008, because 
he did not have at least one disability rated at 40 percent 
or more and a combined evaluation for compensation of 70 
percent.  From September 30, 2008, the Veteran meets the 
schedular criteria.  

The medical evidence of record reflects that the Veteran is 
diagnosed with the following non-service-connected 
disabilities:  COPD, multiple granulomas (likely than not 
secondary to history of bronchitis and pneumonia, and less 
likely than not secondary to pleurisy), prostate cancer, 
gout, exogenous obesity, history of congestive heart failure 
(asymptomatic), osteoarthritis, obstructive sleep apnea, 
benign prostate hypertrophy, diabetes, and 
hyperlipoproteinemia.  In determining whether a total 
disability rating based on individual unemployability is 
warranted, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). 

VA correspondence, dated in March 2008, reflects the opinion 
of Dr. V.G.T. that the Veteran is "unable to maintain 
gainful employment due to multiple health problems including 
prostate cancer, diabetes, chronic obstructive pulmonary 
disease, hypertension, hyperlipidemia, and gastric reflux.  
This opinion is not probative of the issue at hand because 
Dr. V.G.T.'s opinion considers the Veteran's non-service-
connected disabilities.  The provisions of 38 C.F.R. 4.16 
clearly indicate that total disability ratings for 
compensation based on the unemployability of the individual 
relate specifically to unemployability based on service-
connected disabilities.  The degree of nonservice-connected 
disabilities will be disregarded when making a TDIU 
determination.  See Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993)

The September 2008 VA examiner, J. B., opined

 "it is less likely than not that the 
Veteran's service-connected pleurisy and 
tonsillitis would preclude him from 
obtaining and sustaining gainful 
employment.  It is more likely than not 
that he is unable to sustain gainful 
employment due to the combined effects of 
COPD, peripheral neuropathy, CHF 
(congestive heart failure), pes planus, 
and adenocarcinoma of the prostrate.

The September 2008 VA examiner did not discuss the effect of 
the Veteran's service-connected mood and anxiety disorder, to 
include depression, on the Veteran's ability to obtain 
gainful employment.  

The September 2008 VA examiner, M.M., opined

The patient would not appear to be 
unemployable solely due to likely 
service-connected mental disorders, nor 
solely due to potentially compensable 
mental disorders.  It is my opinion at 
this time, that the bulk of the social 
and industrial impairment reflected by 
the GAFS below (45) should be regarded 
as ascribable to the patient's mood 
disorder due to general medical 
condition and anxiety disorder not 
otherwise specified, both arising on 
active duty.  So at this point, the 
Veteran is seen as someone who due to 
his likely service-connected mental 
disorders shows reduced liability [sic] 
and productivity.  As for example, the 
Veteran would have more difficulty than 
the average person in sustaining his 
concentration, to fully utilize the 
limited intellectual resources that he 
does have, in order to learn and 
internalize new instructions.  He would 
be socially uncomfortable if having to 
work at close quarters with others, and 
it is likely also that he would be very 
poorly rested, given his chronically 
impaired sleep functioning.  

The Board notes that the examiner discusses "likely service-
connected disabilities" and does not discuss his service-
connected disability of pleurism or tonsillitis.  Moreover, 
he does not discuss whether the Veteran's chronically 
impaired sleep functioning is due to his non service-
connected sleep apnea, or his service-connected mood/anxiety 
disorder to include depression.  As noted above, whether the 
Veteran warrants TDIU is to be based solely on his service-
connected disabilities, and must consider all of his service-
connected disabilities. 

Finally, in determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non-
service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 
4.19.  In this regard, the Board notes that the claims file 
contains Social Security Administration (SSA) records.  
Initially, the Board notes that SSA determinations are not 
binding on VA.  SSA records, dated in August 1974, reflect 
that the Veteran did not have a sufficient pulmonary problem 
to preclude him from all substantial gainful activities; 
however, from a psychological and psychiatric view, the 
Veteran met the definition of "disability".  In June 1982, 
the SSA ceased the Veteran's benefits due to a finding that 
he had the mental capacity to perform the bulk of unskilled 
work activity.  April 1983 SSA records reflect that the 
Veteran had COPD, and was disabled due to a primary 
impairment related to his mental/emotional status.  SSA 
records, dated in 1989, reflect a primary diagnosis of 
dysthymic disorder and a secondary diagnosis of panic 
attacks.

The claims file also contains 2005 VA medical records 
regarding employability.  The February 2005 VA examiner, 
D.W., noted 

The Veteran is not capable of gainful 
employment involving any type of manual 
labor.  He may be capable of very limited 
work in a controlled environment doing a 
sedentary desk job type with appropriate 
education/training.  Vocational 
rehabilitation commensurate with his 
abilities, education, and training.  

D.W. does not indicate whether Veteran's inability to obtain 
gainful employment is due solely to his service-connected 
disabilities; therefore, it is not probative of the issue at 
hand.

The Veteran underwent a February 2005 VA examination, by 
M.M., with regard to his mood, anxiety, and depression 
disability.  M.M. stated that the Veteran's likely service-
connected disabilities rendered him partially, rather than 
totally impairment, with regard to employment. 

Thus, the Board finds that a supplemental medical opinion, as 
to whether the Veteran's three service connected disabilities 
taken together, without consideration of his non-service-
connected disabilities, are of sufficient severity to produce 
unemployability, is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for a 
clinician of relevant expertise to 
provide a supplemental medical opinion 
in this case.  The clinician should 
review the claims file, to include this 
remand, and should note such in the 
opinion.

The clinician is requested to furnish an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran's service-connected 
disabilities (pleurisy, tonsillitis, and 
a mood and anxiety disorder, to include 
depression) render him unemployable.

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

2.  Thereafter, adjudicate the issue 
entitlement to TDIU, with consideration 
of all evidence of record, to include 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case in December 2008.  
If the benefit sought is not granted, 
issue a Supplemental Statement of the 
Case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


